BIGGS, Circuit Judge
(dissenting).
Conceding that, under the law of Pennsylvania, “Representations of others may be sufficient foundation for * * ^ [probable cause], especially if made by those who have had opportunities for knowledge.”, and conceding also that, under the same presently pertinent law, probable cause is a question of law for the court when the facts are undisputed, I think that the evidence in this case in support of probable cause involves a matter of credibility which is peculiarly within the province of a jury to pass upon.
The majority, relying on the rule enunciated in Bernar v. Dunlap, 94 Pa. 329,. 337, and quoting from the decision in that, case, state, “ ‘The express and distinct statement of Curtis [a third party]’ * * * gave probable cause. Nothing is-shown proving that the statement was not honestly made by Curtis, and in entire good' faith believed by the defendant.’ This is; a direct ruling by the Pennsylvania Supreme Court that a plaintiff in a malicious-prosecution suit growing out of a situation analogous to the present one is not entitled to recover if he fails to show that the witness upon whom the defendant relied in instituting the prosecution was not acting honestly and that the defendant did not in good faith believe his identification-As we have already pointed out, there was: ho evidence in the present case from which the jury might have inferred that Berry was not honest in his identification or that Hardy did not accept that identification in good faith." I have italicized what I consider to be the erroneous conclusions contained in the majority opinion.
Campbell was acquitted by direction of the court without being required to offer evidence at trial, — a situation that should furnish a presumption of a want of probable cause as readily as does a discharge by a committing magistrate for want of evidence. Cf. Bernar v. Dunlap, supra.. Berry’s identification of Campbell is the-ground relied upon for probable cause-The case against -the defendant company therefore depends on the prudence and good faith of its agent Hardy’s willingness to rely on Berry’s identification under the circumstances which I shall now relate.
Berry testified that it is the rule of the Yellow Cab Company that a driver who-asserts he has been robbed has to pay to-that company the fares which he has collected plus any amount shown as due upon, the cab’s meter; that the amount paid by the driver could not be recovered by him from the company until the robber had been arrested and convicted. Berry had *925been compelled to pay the Yellow Cab Company the sum of $4.85 under this rule. It was permissible, therefore, for the jury to infer that Berry in identifying Campbell as the robber had been animated to an extent at least by his desire to recover the money which he had been compelled to pay to the company. The inference is still further strengthened by the fact that Berry, who had been able to give only a very limited description of the man who had robbed him, stated to the police after a brief inspection of Campbell, “That’s him to a T * * * ”, viz., that Campbell’s appearance was perfectly or precisely that of one of the robbers.
At the hearing before the Committing Magistrate on October 20, 1940,1 Berry identified Campbell as one of the robbers. The charges made by Berry against Campbell were read. These charges are not part of the record before us, but it is implicit in what happened to Campbell that they included the substance of Berry’s statement that Campbell had robbed him. Hardy, an official of Yellow Cab Company, whose duty it was to attend magistrates’ hearings, must be presumed to have known the rule that a driver who asserts that he has been robbed has to pay the company the sum of the fares collected by him and shown upon the cab’s meter and cannot recover his payment until a robber has been convicted. But it is not necessary to rely on a presumption. Berry had informed Whistler, the superintendent of the defendant’s garage out of which he worked, of the details of the robbery as soon as it had happened. The company, therefore, had knowledge of these details and if Hardy actually attended the magistrate’s hearing, as two witnesses testified, it is proper to infer that he too knew of them.2
3 Certainly from all of these circumstances a jury might have found that Hardy did not exercise reasonable care in acting forthwith on the basis of Berry’s identification of Campbell.
Of course, the jury could also have found that Berry had made an honest identification of Campbell and that Hardy had accepted this identification in good faith. If these findings were made, the jury under the court’s instruction would then have found that Hardy had probable cause. While the question of probable cause is for the court where the facts are undisputed or are not otherwise impeached, it must be conceded also that the truth or falsity of the circumstances relied on to prove probable cause is for the jury. As the majority opinion points out, “Where there is no conflict in the testimony as to the circumstances under which the defendant acted in initiating the proceedings, or the circumstances are admitted by the parties or the evidence is clear and uncontradicted, there is no need for a finding of the jury as to the facts upon which the existence or non-existence of probable cause is to be based. In such case it is the sole function of the trial judge to make this determination.” Robitzek v. Daum, 1908, 220 Pa. 61, 69 A. 96, and Taylor v. American I. Shipbuilding Corp., 1922, 275 Pa. 229, 119 A. 130. But in the case at bar there is no admitted or indisputably established state of facts which would justify a court in concluding as a matter of law that, in identifying Campbell, Berry was not motivated by his interest or that Hardy acted in good faith in accepting Berry’s identification under the circumstances at face value.
Notwithstanding the case is one for a jury on the basis of what the record discloses, I am nevertheless of the opinion that the judgment should be reversed and the cause remanded for a new trial at which Hardy’s probable cause, whether or not he was actually present at the time of Berry’s identification of Campbell, if so, whether he was there as a representative of the Yellow Cab Company, and related matters can be determined by the jury unembarrassed by any irrelevant question.3 Berry was never a prosecutor and Campbell’s case against the defendant must stand or fall on the question of whether or not Hardy was the prosecutor and on whether or not he had probable cause.
I am authorized to state that Judge JONES joins in this dissent.

 The hearing at which Campbell testified that Hardy asked that he be held for trial.


 I shall not deal with the two written reports which Berry asserts that he filed with the company on November 7th and November 11th, though I doubt whether the first report was filed at the date specified.


 The question of whether Yellow Cab Company ratified Berry’s action in identifying Campbell is irrelevant. Hardy was acting as an agent of the company when ho attended the hearing on October 20, 1940. This is conceded by the majority.